t c memo united_states tax_court alton w burns and pamela burns petitioners v commissioner of internal revenue respondent docket no filed date peter ambelang for petitioners susan e seabrook for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure after concessions by both parties the court must decide whether petitioners are entitled to a short-term_capital_loss carryover deduction for the year in issue some of the facts have been stipulated and are so found for clarity and convenience our findings_of_fact and opinion have been combined petitioners resided in mayer arizona when their petition was filed on their federal_income_tax return petitioners claimed a short-term_capital_loss carryover deduction of dollar_figure this carryover originated from a nonbusiness_bad_debt deduction of dollar_figure petitioners claimed on the schedule d attached to their federal_income_tax return resolution of the deficiency depends upon the validity of the claimed bad_debt deduction in a prior year sec_6214 on their return schedule d petitioners originally claimed that the dollar_figure nonbusiness_bad_debt deduction was for j riviera boats inc riviera riviera was a business_entity formerly owned and operated by petitioners petitioners now allege that the dollar_figure bad_debt deduction stems not just from riviera but also from arizona marine another business_entity formerly owned and operated by petitioners riviera manufactured fiberglass boats petitioners incorporated riviera on date petitioners were the 100-percent shareholders of riviera petitioner husband was the president of riviera and petitioner wife was its vice president petitioners initially invested dollar_figure for the common_stock of riviera petitioners also initially loaned riviera dollar_figure represented by a promissory note in return for advancing these funds riviera executed a 6-page security_agreement on date that granted petitioners among other rights a security_interest in all boats motors pumps inventory molds equipment tools raw materials work in process and accounts_receivable by date petitioners claim they had advanced riviera an additional dollar_figure riviera and petitioners executed a total of dollar_figure in promissory notes as of that date on date in a document entitled action by unanimous written consent of the board_of directors riviera ratified the above-mentioned borrowings described in the security_agreement and the promissory notes on date petitioners in their individual capacities sent a letter to riviera demanding payment of the total_amounts due dollar_figure under the notes including interest not later than days from receipt of this letter by a letter dated date riviera informed petitioners that due to a downturn in the economy riviera boats of arizona inc is unable at this time to repay the loans evidenced by the promissory notes referred to in your letter of date although riviera boats fully intended to repay the amounts borrowed an unfortunate series of events in the last months now makes it impossible to do so at this time petitioner husband signed this letter as president of riviera by a letter dated date petitioners informed riviera that under the circumstances we will have to assert our rights to take possession of the collateral that secured repayment of our loans to riviera boats in a subsequent letter dated date petitioners informed riviera we have assessed the value of the collateral and have decided to retain the collateral in satisfaction of the obligations owed by riviera boats of arizona inc to us this letter shall constitute written notice of our proposal to retain the collateral in satisfaction of the debts owed us by riviera boats petitioners did not introduce evidence of the specific property they received from riviera in the date transaction petitioner husband testified generally that the collateral consisted of boat molds the inventory and all the equipment petitioner husband believed the value of the boat molds was equal to the value of the notes to riviera he also testified that the replacement cost of the molds was probably two to dollar_figure if you were buying what somebody else made because we made them our labor was cheap so basically all we had was materials in the molds petitioners did not have the assets including the boat molds appraised or valued at the time of the exchange however on riviera's form_1120 u s_corporation income_tax return for the year ending date riviera's assets were valued at dollar_figure petitioners claim that riviera was liquidated on date the date they retained the collateral the parties have stipulated that riviera conducted no business from approximately date to date however federal corporate_income_tax returns continued to be filed for riviera up until the year ending date for the years ending date date date date and date riviera continued to claim depreciation_deductions for office equipment on the corporate tax returns petitioner husband claimed the corporate tax returns continued to be filed for the following reason we didn't file in each year your honor my attention was -- as we were shut down and that was the end of it and then we didn't file any income_tax returns after we shut down and then irs wrote us a letter so we went ahead and the accountant took the last return and filed it and sent them in and at that time we thought maybe things could turn around and we could maybe start back up which never happened things were improving but it still didn't work out that way riviera's federal corporate_income_tax return for the year ending date reflects the sum of dollar_figure as shareholder loans from petitioners to riviera and dollar_figure as petitioners' common_stock investment as mentioned the promissory notes from riviera to petitioners indicate dollar_figure of loans from petitioners to riviera as of date petitioner husband could not explain this discrepancy petitioners have no records of amounts riviera may have repaid to petitioners the second business_entity petitioners allege to be related to their dollar_figure bad_debt deduction is arizona marine arizona marine was engaged in the repair and sale of recreational boats in date petitioners sold arizona marine to mr and mrs richard reed the purchase and sale agreement executed by petitioners and the reeds provided that the reeds purchased all of the fixtures and equipment inventory goodwill customer lists and relationships leasehold rights as well as all rights to the names arizona marine arizona marine boat and motor sales and service and arizona marine water sports center the purchase and sale agreement did not specifically assign a dollar value to each of these assets rather the agreement refers to these assets collectively as the business_assets and states that the purchase_price for the business_assets is dollar_figure as part of the purchase the reeds executed a promissory note payable to petitioners in the amount of dollar_figure petitioner husband testified petitioners realized roughly a dollar_figure profit on this sale petitioner husband also testified petitioners reported the gain from this sale under the installment_method petitioners did not introduce into evidence a copy of their federal_income_tax return in the reeds sold their interest in arizona marine to mr and mrs lee lieberman petitioners agreed to the release of the reeds from their obligations and the substitution of the liebermans the liebermans executed a promissory note dated date in the amount of dollar_figure payable to petitioners the liebermans also granted petitioners a security_interest in certain inventory and equipment of arizona marine the record does not disclose how petitioners treated this transaction on their federal_income_tax return in the liebermans defaulted under the promissory note and petitioners filed an action for injunction and forcible entry and detainer against arizona marine in the superior court of the state of arizona maricopa county at the time of default the balance due on the promissory note was dollar_figure the action was settled under the terms of a settlement agreement and an agreement relating to petitioners' lessor's lien and security_interest in certain arizona marine property the settlement agreement entered into on date provides arizona marine agrees to contemporaneously with the surrender of the premises to burns also surrender to burns the following a all of its inventory which consists of goods merchandise and other personal_property owned by arizona marine in connection with its marine sales and service business but expressly does not include any boats new outboard or inboard motors new outdrive units or boat trailers b all of the equipment used and owned by arizona marine in connection with its marine sales and service business including but not limited to furnishings fixtures leasehold improvements tools and other personal_property arizona marine makes no representation of value or amount of inventory or equipment and burns expressly agrees to accept whatever is present at the premises at the date and time set forth in paragraph burns acknowledges complete satisfaction of all remaining obligations due alton w and pamela a burns under the promissory note the agreement relating to petitioners' lessor's lien and security_interest in certain arizona marine property also entered into on date provides i n consideration of payment from mr lieberman to burns in the sum of twenty thousand dollars dollar_figure the adequacy and receipt of which is hereby acknowledged burns agrees as follows burns releases any and all claims alton w burns and pamela a burns may have upon the collateral after repossession of arizona marine petitioner husband testified that petitioners received roughly dollar_figure of inventory in addition to the dollar_figure settlement check from the liebermans petitioner husband also testified that petitioners paid their legal fees from the arizona marine transaction by signing over the dollar_figure settlement check to their attorney and paying approximately dollar_figure to dollar_figure out of their own pocket petitioners did not introduce a copy of their federal_income_tax return to show how they treated the arizona marine transaction petitioners put everything they received from arizona marine and riviera in the same storage deal petitioner husband testified i just figured i could probably sell it and get my money back at some point petitioners leased the molds to other boat builders eventually petitioners got the molds back from the lessees in petitioners claimed the dollar_figure nonbusiness_bad_debt deduction for the arizona marine and riviera assets because petitioners perceived no value in that stuff at all at that point in time petitioner husband further testified that in he came to the conclusion that i was not going to get any money out of this equipment and there was two things that happened here your honor one is i had gone through an audit in like with the irs when the irs got through with the audit i ended up with a dollar_figure tax_credit and i had never used all that tax_credit up so when i shut riviera down and arizona marine at the time the losses i mean i couldn't use them so in was the first time that i could even use any of these losses so determining that there was no value to any of that equipment or stuff left i went ahead and put it on my income_tax in subsequent years in '86 and '87 i sold some of the stuff and if you'll look at those tax returns you'll see i reported the income i received from the sale of that equipment and molds petitioners received dollar_figure in and dollar_figure in from these sales other than petitioner husband's general testimony above petitioners did not introduce evidence to identify the specific property sold on each of these dates nor did they identify whether they sold the property from riviera or arizona marine or both in each of these years on the schedule d attached to their individual federal_income_tax return petitioners reported capital_gains of dollar_figure they claimed a short-term_capital_loss carryover of dollar_figure which eliminated their capital_gains for they then claimed a capital_loss of dollar_figure on line of their form_1040 respondent determined that petitioners were not entitled to a short-term_capital_loss carryover of dollar_figure because petitioners had failed to establish their entitlement to the bad_debt deduction they claimed in a prior year respondent correspondingly adjusted petitioners' income to include dollar_figure of capital_gains respondent's determinations in the statutory_notice_of_deficiency are presumed correct petitioners bear the burden to prove error in those determinations rule a 290_us_111 with respect to the dollar_figure bad_debt deduction petitioners now concede that such loss was not incurred in and that the amount claimed is not correct the actual loss was incurred in and or petitioners ask that the court go back to the years and or to calculate any loss they may have suffered in those years so they may carry forward that loss to they argue that if a capital_loss were incurred in those years which exceeded the current capital_gains and other application of capital losses during the period from to the capital_loss_carryover created would be capable of being carried into and offset the reported gain petitioners are unclear about whether they are seeking a bad_debt deduction under the provisions of sec_166 a loss deduction under the provisions of sec_165 or both with respect to the riviera and the arizona marine transactions in their trial memorandum petitioners cite sec_166 which allows a deduction for a debt that becomes worthless within a taxable_year they also cite sec_165 which allows a deduction for a security which becomes worthless during a taxable_year on brief after trial petitioners argue there is little significance to whether the loss constituted a short-term_capital_loss under sec_166 irc or a long term capital_loss as described under sec_1201 et seq irc they cite no other code sections throughout their brief and reply brief the separate statutory provisions regarding losses and bad_debts are mutually exclusive 292_us_182 therefore if a loss has been sustained the taxpayer may not deduct it as a bad_debt moreover deductions are not a matter of right but of legislative grace the burden is on the taxpayer to bring the case squarely within the precise terms of the statute 292_us_435 to be entitled to a deduction for a loss or a bad_debt for any taxable_year petitioners must establish that their transaction fits within the parameters of sec_165 or sec_166 sec_165 allows a deduction for any loss sustained by a taxpayer which is not compensated by insurance or otherwise in the case of individuals this deduction is limited to losses_incurred in a trade_or_business losses_incurred in a for-profit transaction and casualty or theft losses sec_165 c the adjusted_basis for the loss deduction is determined under sec_1011 a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year sec_1_165-1 income_tax regs the amount of loss allowable under sec_165 shall not exceed the taxpayer's basis in the asset fisher v commissioner tcmemo_1986_141 sec_1_165-1 income_tax regs the taxpayer bears the burden of proving the amount of the taxpayer's basis in the asset 46_tc_751 affd 387_f2d_420 8th cir a loss cannot be computed where the taxpayer's basis in the property is not proven fisher v commissioner supra as mentioned petitioners now concede that was not the proper year to claim the dollar_figure deduction with respect to the riviera transactions the disposition of the alleged notes occurred on date the transactions relating to arizona marine occurred on date the losses suffered if any would have been required to be reported on either petitioners' or federal_income_tax returns the record does not contain these returns accordingly it is unclear how petitioners treated these transactions on their returns in order to claim either of these alleged losses petitioners were required to establish the amount of that loss by reference to their adjusted bases in the assets because we find that petitioners did not establish their bases the amount of their losses if any cannot be computed sec_165 millsap v commissioner supra fisher v commissioner supra although nothing further need be said in light of these findings we address some of petitioners' contentions below petitioners suggest that sec_166 might apply to the transactions at issue in general sec_166 allows a deduction for a debt which become worthless during the taxable_year to be entitled to the deduction the taxpayer must prove the existence of a bona_fide debtor-creditor relationship which obligates the debtor to pay the taxpayer a fixed or determinable sum of money a contribution_to_capital cannot be considered debt 95_tc_257 sec_1_166-1 income_tax regs the loss on the worthlessness of a nonbusiness_bad_debt is deductible only as a short-term_capital_loss sec_166 the amount of an allowable bad_debt deduction is governed by the adjusted_basis of the debt as determined under sec_1011 sec_166 petitioners apparently concede that their advances to riviera were contributions to capital rather than loans from petitioners to riviera our own review of the record leads us to believe that the advances were in fact contributions to capital rather than loans as the court stated in calumet indus inc v commissioner supra pincite we find that as an economic reality the advances in the instant case were placed at the risk of the business of the company and that it is unlikely that disinterested investors would have made loans on terms similar to those on which the advances were made accordingly we do not consider sec_166 applicable to the riviera transactions with respect to arizona marine this court has long held that where there is a mutual agreement of settlement and the agreement provides for the release of a debt for satisfactory consideration a bad_debt deduction is not allowed 59_tc_578 34_bta_371 aside from all else we find that the arizona marine obligation was released by petitioners in exchange for satisfactory consideration in the form of money and property therefore this transaction does not entitle petitioners to a bad_debt deduction petitioners raised the possibility that sec_165 applies to the riviera transaction sec_165 provides that if any security which is a capital_asset becomes worthless during the taxable_year the resulting loss shall be treated as a loss from the sale_or_exchange of a capital_asset to be able to deduct such losses the petitioners must show that the losses were incurred when the losses were incurred that petitioners are entitled to deduct such losses whether the losses were capital or noncapital or business or personal and the amount of capital_gain during the intervening years in order to compute any allowable carryforward aazami v commissioner tcmemo_1993_436 petitioners have not met these criteria thus we hold they are not entitled to claim a loss under sec_165 we further consider petitioners' reliance on sec_6214 to make the argument that they are entitled to currently claim losses that may have occurred in prior years in pertinent part sec_6214 provides as follows the tax_court in redetermining a deficiency of income_tax for any taxable_year shall consider such facts with relation to the taxes for other years as may be necessary correctly to redetermine the amount of such deficiency a taxpayer's failure to claim capital losses in prior years does not necessarily result in the disallowance of deductions in subsequent years lang v commissioner tcmemo_1983_318 however the amount of any carryover loss is reduced in accordance with sec_1212 regardless of whether a deduction was taken in a prior year petitioners also bear the burden to prove that the losses have not been previously absorbed williams v commissioner tcmemo_1991_317 affd without published opinion 996_f2d_1230 9th cir when a deduction is carried forward from one year to the next the taxpayer must keep records to substantiate the amount that is carried forward sec_1_6001-1 income_tax regs in the instant case petitioners cannot show conclusively that the losses if any would not have been previously absorbed the pertinent transactions occurred as of date riviera and date arizona marine without access to petitioners' federal_income_tax returns or the relevant return_information for tax years and we find that it is impossible to determine whether or not the losses were absorbed based on the foregoing we must conclude that petitioners failed to carry their burden of proving that deductible losses were suffered on the riviera and arizona marine transactions petitioners have not offered sufficient evidence to prove their bases in the assets they received from those transactions additionally we find that they failed to carry their burden of proving that any losses would not have been fully absorbed prior to the year in question with respect to these issues we have considered all arguments made by petitioners and to the extent not addressed above find them to be without merit to reflect the foregoing decision will be entered under rule
